IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45907

STATE OF IDAHO,                                )
                                               )   Filed: December 11, 2018
       Plaintiff-Respondent,                   )
                                               )   Karel A. Lehrman, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
PENNIE GAY DAVIES,                             )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Madison County. Hon. Alan C. Stephens, District Judge.

       Judgment of conviction and concurrent sentences of a determinate term of four
       years for prescription fraud and a unified term of seven years, with a minimum
       period of confinement of four years, for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth A. Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Pennie Gay Davies pled guilty to one count of prescription fraud, I.C. § 37-2734(a)(3),
and one count of possession of a controlled substance, I.C. § 37-2732A(1)(a). Davies also
admitted to sentencing enhancements (I.C. § 37-2739) on each count due to her prior controlled
substance convictions. In exchange for her guilty pleas, additional charges were dismissed. The
district court sentenced Davies to a determinate term of four years for prescription fraud and a
unified term of seven years, with a minimum period of confinement of four years, for possession

                                               1
of a controlled substance.       The district court ordered that Davies’ sentences be served
concurrently with each other, but consecutively to any unrelated sentences Davies was serving.
Davies filed an I.C.R. 35 motion, which the district court denied. Davies appeals, arguing that
her sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Davies’s judgment of conviction and sentences are affirmed.




                                                   2